United States Court of Appeals
                       For the Seventh Circuit
                       Chicago, Illinois 60604


                             July 11, 2001



By the Court:

GARY TOWNSEND,                           ]   Appeals from the United
       Plaintiff-Appellee,               ]   States District Court for
and                                      ]   the Northern District of
                                         ]   Illinois, Eastern
ALEX RILEY,                              ]   Division.
       Plaintiff, Cross-Appellant,       ]
                                         ]
Nos. 00-2522 and 00-2999     v.          ]   No. 98 C 8080
                                         ]
PAUL VALLAS and MARILYN F. JOHNSON,      ]   William T. Hart, Judge.
       Defendants-Appellants,            ]
       Cross-Appellees,                  ]
and                                      ]
                                         ]
CHICAGO SCHOOL REFORM BOARD OF           ]
TRUSTEES, also known as BOARD OF         ]
EDUCATION OF THE CITY OF CHICAGO,        ]
a municipal corporation,                 ]
       Defendant, Cross-Appellee.        ]


     The opinion of this Court issued on July 9, 2001, is
corrected as follows: At slip opinion page 20, footnote 11,
delete the first sentence and the first word of the second
sentence beginning: “We have recognized that this rule . . . .”
The footnote will now begin: “This case implicates . . . .”